FILED
                            NOT FOR PUBLICATION                                AUG 19 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10315

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00599-JCM

  v.
                                                  MEMORANDUM *
JOY BASA ROY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Joy Basa Roy appeals from the district court’s judgment and challenges her

guilty-plea conviction and 24-month sentence for income tax evasion, in violation

of 26 U.S.C. § 7201. Pursuant to Anders v. California, 386 U.S. 738 (1967), Roy’s

counsel has filed a brief stating that there are no grounds for relief, along with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided Roy the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Roy has waived her right to appeal her conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   12-10315